Citation Nr: 0709139	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-39 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to March 
1990. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).

Procedural history

In the April 2004 rating decision, service connection was 
granted for bilateral hearing loss; a noncompensable (zero 
percent) disability rating was assigned.  
The veteran filed a timely Notice of Disagreement (NOD) as to 
the assignment of the noncompensable disability rating.  
After the issuance by the RO of a Statement of the Case, the 
veteran perfected his appeal by filing a timely substantive 
appeal [VA Form 9].

The veteran testified at a personal hearing which was held in 
April 2006 at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

In July 2006, the Board remanded the claim to the RO for 
further development.  
A supplemental statement of the case (SSOC) was issued in 
October 2006 by the VA Appeals Management Center (AMC) which 
continued the denial of the claim.  The claim is once again 
before the Board.


FINDINGS OF FACT

1.  An August 2006 VA audiological examination shows an 
average pure tone threshold of 33 decibels in the right ear, 
with speech recognition ability of 96 percent, and an average 
pure tone threshold of 33 decibels in the left ear, with 
speech recognition ability of 94 percent.

2.  A February 2004 VA audiological examination shows an 
average pure tone threshold of 30 decibels in the right ear, 
with speech recognition ability of 96 percent, and average 
pure tone threshold of 31 decibels in the left ear, with 
speech recognition ability of 98 percent.

3.  The evidence in this case does not present an exceptional 
or unusual disability picture with such related factors as a 
marked interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral hearing loss, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned zero percent (noncompensable) 
rating for the veteran's bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.85, 
4.86, 4.87, Diagnostic Code 6100 (2006).

2.  The criteria for referral for increased disability rating 
for bilateral hearing loss on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected bilateral hearing loss.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Stegall concerns

In July 2006, the Board remanded this claim for the VA AMC to 
schedule the veteran for an audiology examination.  In August 
2006, the veteran underwent a VA audiological examination, 
the results of which are reported elsewhere in this decision.  
Therefore, the Board finds that the RO has complied with the 
directives of the July 2006 remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in March 
2006 and in July 2006, which were specifically intended to 
address the requirements of the VCAA.  The VCAA letters 
advised the veteran of the type of evidence that could be 
used in determining a disability rating.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As for the evidence to be 
provided by the veteran, he was advised in the VCAA letters 
to inform VA of medical evidence pertaining to his claimed 
disability.

In the July 2006 VCAA letter, the veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the July 2006 VCAA letter, the AMC specifically told the 
veteran that "if you have additional evidence, please send 
it to [the AMC]." The July 2006 VCAA letter, page 2.  That 
VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.   

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was adjudicated by the RO in the April 
2004 rating decision, prior to the two 2006 VCAA letters.  
However, the veteran's claim was readjudicated following the 
issuance of the VCAA letters in 2006, and after that the 
veteran was allowed the opportunity to present evidence and 
argument in response.  See the SSOC issued in October 2006.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.  

Moreover, the veteran has not alleged any prejudice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) [timing errors 
such as this do not have the natural effect of producing 
prejudice and, therefore, prejudice must be pled as to it].

In Dingess/Hartman, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to the 
claim because service connection has already been granted for 
this disability.  

Furthermore, the RO and AMC addressed elements (4) and (5) in 
the March 2006 and July 2006 VCAA letters, which appear to 
have been generated specifically in response to Dingess.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The evidence of record includes VA 
medical records and reports of VA examinations, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of this issue has been 
identified and obtained.

As noted in the Stegall discussion above, the veteran was 
afforded another VA audiological examination in August 2006 
to determine whether his bilateral hearing loss had increased 
in severity since the February 2004 VA audiological 
examination.  

The veteran's representative argued in a February 2007 
appellant's post-remand brief that "the VA examination 
failed to address what effects the [v]eteran's bilateral 
hearing loss had on his ability to function under the 
ordinary conditions of daily life and upon his ordinary 
activity, including the effect of his disability on engaging 
in employment."  February 2007 appellant's post-remand 
brief, page 4.  As is discussed below, hearing loss is 
measured based on certain mechanical criteria.  Moreover, 
there is of record evidence, in the form of the veteran's 
hearing testimony as to how he perceives his service-
connected hearing loss as affecting him.  The matter of the 
impact of the veteran's hearing loss on his employment will 
be considered by the Board in its discussion of an 
extraschedular rating, below. 

The veteran's representative noted that the examination was 
conducted in a sound-controlled room and leapt to the 
conclusion that such examination was somehow inadequate.  No 
legal or medical basis was presented in support of this 
contention, nor have the veteran and his representative 
explained under what circumstances an audiology examination 
would be adequate.  It appears that the audiology examination 
which was performed was done so in conformity with generally 
accepted standards, and the veteran has not contended 
otherwise.  The Board therefore rejects this contention.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative who has presented argument on his behalf.  As 
noted in the Introduction above, in April 2006, the veteran 
presented testimony at a hearing held at the RO before the 
undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).


Specific schedular criteria - bilateral hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2006).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2006).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2006).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2006).




Analysis

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 4.85 
(2006).  He essentially contends that his hearing loss 
disability has severely compromised the quality of his life.  

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  

The August 2006 VA audiological examination report revealed 
the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
30
45
33
LEFT
25
25
35
45
33

Puretone threshold averages were 33 decibels in both ears.  
Speech discrimination scores at that time were 96 percent in 
the right ear and 94 percent in the left ear.  This 
examination report yielded a numerical designation of I in 
the right ear (0 to 41 percent average puretone decibel 
hearing loss, with between 92 and 100 percent speech 
discrimination) and a numerical designation of I for the left 
ear (0 to 41 percent average puretone decibel hearing loss, 
with between 92 and 100 percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.





The February 2004 VA audiological examination report revealed 
the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
30
40
30
LEFT
20
25
35
45
31

Puretone threshold averages were 30 decibels in the right ear 
and 31 in the left ear.  Speech discrimination scores at that 
time were 96 percent in the right ear and 98 percent in the 
left ear.  This examination report yielded a numerical 
designation of I in the right ear (0 to 41 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination) and a numerical designation of 
I for the left ear (0 to 41 percent average puretone decibel 
hearing loss, with between 92 and 100 percent speech 
discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2006) [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70dB or more at 2000 Hz, as would be required 
for application of table VIa under 38 C.F.R. § 4.86(b).  The 
veteran also does meet the criteria for 38 C.F.R § 4.86(a).  
Each of the four specified frequencies is not 55 dB or more 
in either ear.  Therefore, the rating under 38 C.F.R. § 4.85 
is the correct rating under the regulations for this veteran.  

In short, the medical evidence does not support a compensable 
evaluation for the veteran's bilateral hearing loss under any 
pertinent criteria.  

The Board has also considered the testimony presented by the 
veteran at his April 2006 hearing, explaining why he believes 
that his bilateral hearing loss warrants an increased 
evaluation.  The Board has no reason to doubt the veteran's 
testimony, especially as it relates to diminished enjoyment 
in certain activities.  

It is clear from the evidence of record that he experiences 
bilateral hearing loss; indeed, service connection would not 
have been granted if hearing loss did not exist.  
See 38 C.F.R. § 3.385 (2006).  However, the medical evidence 
does not show that his service-connected bilateral hearing 
loss is at a level greater than that encompassed by a 
noncompensable rating under the provisions of 38 C.F.R. § 
4.85 and/or § 4.86.   

As the Court observed in the Lendenmann case, "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, 3 Vet. App. at 349.  Here, the 
application of the schedule establishes a noncompensable 
disability evaluation under Diagnostic Code 6100.

Moreover, the veteran is also service connected for tinnitus, 
and a 10 percent rating as been assigned for that disability.  
The veteran is not competent to distinguish between the 
problems caused by the hearing loss and those caused by the 
tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss.



Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected bilateral hearing loss has not changed 
appreciably since the veteran filed his claim.  There are no 
medical findings or other evidence which would allow for the 
assignment of a compensable disability rating at any time 
during the period of time here under consideration.  

Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, October 23, 2003.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the October 2004 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  In any event, the 
veteran's representative raised the matter extraschedular 
consideration in the February 2007 appellant's post-remand 
brief.  Accordingly, the Board will address the possibility 
of the assignment of an extraschedular rating for the 
increased disability rating at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
right ear hearing loss.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
evidence shows that the veteran, who had a lengthy military 
career which ended in 1990 and who worked up to 2004 in a 
low-noise environment as an office worker, is now 65 years of 
age and is retired.  There is no indication that he missed 
any work because of his bilateral hearing loss, and there is 
nothing in the current evidence of record to indicate that 
bilateral hearing loss would now cause any unusual employment 
impairment.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The veteran's representative argued that extraschedular 
consideration is not limited to marked interference with 
employment or frequent periods of hospitalization.  This is 
true.  However, the representative has not identified any 
exceptional or unusual aspect of the veteran's service-
connected bilateral hearing loss.  No unusual aspect of the 
disability is in fact evident in the record.  

The veteran's representative added that "his hearing loss 
presents a situation which is outside the 'norm' and 
therefore renders the regular schedular standards 
impractical."  February 2007 appellant's post-remand brief, 
page 6.  No cogent basis for this statement was provided, and 
there is, in fact no evidence in the record which even hints 
at an unusual disability picture.  The veteran has indicated 
that his hearing is impaired and that this impacts his daily 
life.  There is no reason to doubt this, but there is also no 
reason to conclude that such is "outside the norm".  
Neither the veteran nor his representative has indicated how 
or why the extraschedular provisions should apply under such 
circumstances.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased (compensable) disability rating for his 
service-connected bilateral hearing loss.  The claim is 
therefore denied.


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


